DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim state: “…wherein said method is applied on said electrical signal…” It is not clear what is meant or represent “said method” that is being applied to said electrical signal.
For examination purposes, the examiner is not applying prior art to this claim until further clarification is given to the understanding of the claim above. 
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: in claim 13, there is .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu (JP H0634665A) [translation included with Office Action].

    PNG
    media_image1.png
    483
    512
    media_image1.png
    Greyscale

Regarding claim 1, Tsutomu disclose [see Fig. 1 above] a method for detecting at least one glitch in an electrical signal (described as input signal), said method comprising: generating, from said electrical signal (input signal), at least one digital oscillating signal (described as digital signal) [via analog/digital converter 1] which is sensitive to glitches; and performing [via absolute value detection circuit 3] the following steps as a repeatable round: assigning a time 
Regarding claim 2, Tsutomu disclose wherein said clock signal is a third party input signal.
Regarding claim 3, Tsutomu disclose wherein said clock signal is generated from a power supply signal which is dissociated from said electrical signal (input signal).
Regarding claim 7, Tsutomu disclose wherein said time window can be configured using at least one input parameter to set a specific duration [see Abstract and paragraph [0019] for details].
Regarding claim 8, Tsutomu disclose wherein said at least one digital oscillating signal (digital signal) has a frequency configured using an additional input parameter [see Abstract and paragraph [0019] for details].
Regarding claim 9, Tsutomu disclose wherein said sampling value is a number of oscillations of said digital oscillating signal (digital signal) throughout its related time window, said number of oscillations being determined by a counting function [via counter 5].
Note below], comprising: at least one digital oscillator (analog to digital converter 1) configured to generate said at least one digital oscillating signal (digital signal); a data interface (CPU) configured to output or exchange data beyond said device; and a computing unit (absolute value detection circuit 3) configured to perform the steps of the repeatable round.
[Note: See MPEP 2113 it states: "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production…” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)]
Regarding claim 14, Tsutomu disclose wherein said clock signal (4) is received from a third party entity external to said device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Allowable Subject Matter
Claims 4-6, 10-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 4, the primary reason for the allowance of the claim is due to wherein at least one additional time window is assigned on at least one digital oscillating signal, so that several sampling values are determined in parallel relative to one another. Since claims 5-6 depend from claim 4, they also have allowable subject matter.

Regarding claim 11, the primary reason for the allowance of the claim is due to wherein said digital oscillating signal (3) is further filtered from any noise and/or jitter effect before determining said sampling value (13).
Regarding claim 15, the primary reason for the allowance of the claim is due to wherein said at least one digital oscillator is based on a tri-state ring selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858